DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/23/2021.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are amended to include “determining an intent of user from the received technical request responsive to operation of a first trained machine learning model trained to correlate mapped form elements of the technical assistance request to determined intent… generating a sequence of instructions responsive to operation of a second trained machine learning model trained on mapping of each of the form elements having the determined intent to respective instructions” (or similar language).  However, the specification does not appear to support the above features.  The specification merely describes “a set or series of keywords… parses the technical assistance request into a series of tokens… a machine learning model may identify a technical assistance request template, map the portions of the tokenized technical assistance request to the technical assistance request template, and identify portions of the technical assistance request template that are not mapped to the tokenized technical assistance request” (e.g. in the input to each form element of the technical assistance request may be received in the form of a natural language text or series of keywords” (e.g. in paragraph 76).  As can be seen, the specification is silent as to mapping form elements, e.g. what is mapped is the text.  The form elements are merely displayed on a user interface to accept input.  Moreover, it also does not describe that the mapping is to the determined intent.  As such, the claims lack written description.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on applicant’s noted reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.  See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1) and Allen et al. (US 9619209 B1).
As per independent claim 1, Finkelstein teaches a computer-implemented method comprising: receiving, by a computer system, a technical assistance request from a user (e.g. in paragraphs 46 and 50-51, “natural language input… control elements… receive and store messages and/or reminders”, etc.); analyzing, by a translator, the technical assistance request to determine an intent of the user (e.g. in paragraph 46, “natural language input may be parsed and analyzed to generate an indication of one or more ”), determining an intent of user from the received technical request responsive to operation of a first trained machine learning model trained to correlate mapped input of the technical assistance request to determined intent (e.g. in paragraph 46, “generate an indication of one or more user intentions associated with the input”); generating a sequence of instructions, wherein executing the sequence of instructions achieves the determined intent (e.g. in paragraphs 74-75, 79, and 177, “a machine-executable language… [e.g.] the trigger is Bob arriving home, and the action is to remind him to take out the trash”); and performing, by the computer system, the sequence of instructions (e.g. in paragraphs 47, 74-75, 79, and 177, e.g. “a commitment for carrying out the intention may be generated and…executed”), but does not specifically teach the input including form elements, wherein controlling by the computer system comprises generating computer source code by the computer system responsive to the determined intent and generating the sequence of instructions responsive to operation of a second trained machine learning model trained on mapping of each of the form elements having the determined intent to respective instructions, wherein the sequence of instructions generate the source code responsive to the determined intent when performed by the computer system.  However, Hsiao teaches input including form elements that are mapped to determined intent and controlling by a computer system comprising generating computer source code by the computer system responsive to a determined intent (e.g. in paragraphs 15-16, 19, 24 and 66-67, “programmatically compiling natural language text ”, etc. and figure 11A showing input including form elements) and generating a sequence of instructions responsive to mapping of each of the form elements having the determined intent to respective instructions, wherein the sequence of instructions generating the source code responsive to the determined intent when performed by the computer system (e.g. in paragraphs 15-16, 19, 24 and 66-67, “programmatically compiling natural language text to executable code… converted into… C, C++, Objective C, or other language”, etc. and figures 11A-11B showing form elements mapped to e.g. an intent to create a game for a specified story).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Finkelstein to include the teachings of Hsiao because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily create programs.  The combination teaches trained machine learning models (e.g. Finkelstein, in paragraphs 91 and 95, “neural network”, etc.) and Allen teaches generating a sequence of instructions responsive to operation of a trained machine learning model trained on mapping (e.g. in column 2 lines 16-33 and column 4 line 58 – column 5 line 11, “develop a training set for machine learning techniques to be used to dynamically generate source code from provided natural language… the knowledgebase engine 208 may use machine learning techniques to generate the mappings”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Allen because one of 
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches receiving the technical assistance request in the form of natural language text (e.g. Finkelstein, in paragraphs 46 and 56, “natural language input”; Hsiao, in paragraph 19); parsing, by a parser, the technical assistance request into tokens (e.g. Finkelstein, in paragraph 46, “natural language input may be parsed”; Hsaio, in paragraphs 15-16 and 73, “tokens 352 used to replace words 345 or phrases 348 of natural language text”); and determining the intent of the user from the parsed technical assistance request using the first trained machine learning model (e.g. Finkelstein, in paragraphs 46 and 95, “machine learning-based parsers 40 may be trained and utilized to determine a user’s intent from the user’s input”).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein each of the first trained machine learning model and the second trained machine learning model is a neural network (e.g. Finkelstein, in paragraphs 91 and 95, “neural network”).  
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches displaying a user interface element comprising a graphical user interface (GUI) request builder, wherein the GUI request builder includes a plurality of visible interface elements for building the technical assistance request (e.g. Hsaio, in paragraphs 15 and 66, “a text box 1103 to capture ”, etc. and figure 11A).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches receiving the technical assistance request in the form of natural language text (e.g. Finkelstein, in paragraphs 46 and 56, “natural language input”; Hsiao, in paragraph 19); parsing, by a parser, the technical assistance request into tokens (e.g. Finkelstein, in paragraph 46, “natural language input may be parsed”; Hsaio, in paragraphs 15-16 and 73, “tokens 352 used to replace words 345 or phrases 348 of natural language text”); analyzing the parsed technical assistance request with a machine learning model (e e.g. Finkelstein, in paragraphs 46 and 95, “machine learning-based parsers 40 may be trained and utilized to determine a user’s intent from the user’s input”) and detecting a need for additional information (e.g. Finkelstein, in paragraphs 153, 168, and 177, e.g. “Given this ambiguity and as described in more detail below, the intent handler 50 may use one or more other techniques (such as querying the user, "Whom do you want to introduce?") to collect the missing information”); generating an information request (e.g. Finkelstein, in paragraphs 153, 168, and 177, “Whom do you want to introduce?”); displaying the information request to the user (e.g. Finkelstein, in paragraph 177, “displaying a query on a display device”); receiving additional information from the user (e.g. Finkelstein, in paragraphs 153, 168, and 177, “second [information] the user narrows”); analyzing the additional information and determining the intent of the user from the parsed technical assistance request and the additional information using the first trained machine learning model (e.g. Finkelstein, in paragraphs 95, 153, 168, and 177, “machine learning-based parsers 40 may be trained and utilized to determine a user’s intent from the user’s input… map…to a user intent… utilized to resolve the ambiguity and collect the missing information”).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches executing the computer source code (e.g. Hsaio, in paragraphs 16, 19, and 68, and figure 11B showing the executing).
As per independent claim 13, Finkelstein teaches a computer-implemented method comprising: monitoring, by a computer system, user actions (e.g. in paragraph 46, “natural language input may be parsed and analyzed to generate an indication of one or more user intentions associated with the input”); analyzing the user actions using a first trained machine learning model trained to correlate mapped input of the technical assistance request to determined intent (e.g. in paragraphs 46 and 95, “machine learning-based parsers 40 may be trained and utilized to determine a user’s intent from the user’s input”).; determining, by the first trained machine learning model based on the user actions, that a user is in need of technical assistance (e.g. in paragraphs 46 and 50-51, “control elements… receive and store messages and/or reminders”, etc.); determining that the technical assistance needed comprises generating computer code and generating or modifying, by a translator, computer code responsive to a type of technical assistance needed by the user (e.g. in paragraphs 50-51 and 57, e.g. “generate commitments” responsive to “control elements… receive and store messages and/or reminders”, etc.), wherein generating or modifying comprises generating a sequence of instructions, wherein the sequence of instructions generate the code responsive to the type of technical assistance needed by the user when performed by the computer system (e.g. in paragraphs 57, 74-75, 79, and 177, “generate commitments… a machine-executable language… [e.g.] the trigger is Bob arriving home, and the action is to remind him to take out the trash”), and wherein generating or modifying comprises performing, by the computer system, the sequence of instructions (e.g. in paragraphs 47, 74-75, 79, and 177, e.g. “a commitment for carrying out the intention may be generated and…executed”), but does not specifically teach the input including form elements, the computer code comprising computer source code and generating the sequence of instructions responsive to operation of a second trained machine learning model trained on mapping of each of the form elements having the determined intent to respective instructions.  However, Hsiao teaches input including form elements that are mapped to determined intent (e.g. in paragraphs 66-67 and figures 11A-11B showing form elements mapped to e.g. an intent to create a game for a specified story) and generating the sequence of instructions responsive to mapping of each of the form elements having the determined intent to respective instructions (e.g. in paragraphs 15-16, 19, 24 and 66-67, “programmatically compiling natural language text to executable code… converted into… C, C++, Objective C, or ”, etc. and figures 11A-11B showing form elements mapped to e.g. an intent to create a game for the specified story).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Finkelstein to include the teachings of Hsiao because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily create programs.  The combination teaches trained machine learning models (e.g. Finkelstein, in paragraphs 91 and 95, “neural network”, etc.) and Allen teaches generating a sequence of instructions responsive to operation of a trained machine learning model trained on mapping (e.g. in column 2 lines 16-33 and column 4 line 58 – column 5 line 11, “develop a training set for machine learning techniques to be used to dynamically generate source code from provided natural language… the knowledgebase engine 208 may use machine learning techniques to generate the mappings”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Allen because one of ordinary skill in the art would have recognized the benefit of facilitating dynamic code generation.
As per claim 16, the rejection of claim 13 is incorporated and the combination further teaches executing the computer source code (e.g. Hsaio, in paragraphs 16, 19, and 68, and figure 11B showing the executing).

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 .
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches receiving edits to the high-level representation and generating updated computer code based on the edited high-level representations (e.g. Hsaio, in paragraphs 15-17 and 44 and figure 11A, user can “write the sentence in a different way”, i.e. can edit high level representation to update code), but does not specifically teach translating, by the translator, the computer source code to a high-level representation.  However, Allen teaches translating, by a translator, computer source code to a high-level representation (e.g. in paragraphs 4 and 72, “in response to determining that the segment contains computer code, generating, by the data processing system, one or more code segment annotations for the computer code. The one or more code segment annotations provide a natural language description of functionality of the computer code in the segment”, and figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Allen because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily understand any input source code.
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the high-level representation comprises natural language text (e.g. Hsaio, in paragraphs 15-16; Allen, in paragraph 4).
. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1) and Allen et al. (US 9619209 B1), and further in view of Angora et al. (US 20180336415 A1).
As per claim 7, the rejection of claim 1 is incorporated, but the combination does not specifically teach receiving the technical assistance request in the form of an image; analyzing, by an image analysis program, the technical assistance request and extracting one or more features; determining the intent of the user from the analyzed technical assistance request using the first trained machine learning model; and wherein the computer source code implements at least a portion of a graphical user interface.  However, Angora teaches receiving a technical assistance request in a form of an image (e.g. in paragraph 142, “a photo captured using a camera”) analyzing, by an image analysis program, the technical assistance request and extracting one or more features (e.g. in paragraph 142, “the temple 542 in image 541 is recognized”); determining an intent of the user from the analyzed technical assistance request using a trained machine learning model (e.g. in paragraphs 55 and 142-143, “machine-learning…trained model”); and wherein a computer code implements at least a portion of a graphical user interface (e.g. in paragraph 143, “shows user interface elements 544 ("Info about Angkor Wat") and 546 ("Share with Jane")”).  It would have been obvious to one of ordinary skill in 
	Claim 19 corresponds to claim 7 and is rejected under the same reasons set forth.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1) and Allen et al. (US 9619209 B1), and further in view of Chen et al. (US 20190068527 A1).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the technical assistance request is a request to query a database (e.g. Finkelstein, in paragraph 105), but does not specifically teach automatically generating a sequence of queries to access the database according to the technical assistance request.  However, Chen teaches automatically generating a sequence of queries to access a database according to an assistance request (e.g. in figures 4-5 showing sequence of queries and in paragraph 28, 46, and 54, access server/website data, i.e. database).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Chen because one of ordinary skill in the art would have recognized the benefit of assisting the user with request(s).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1) and Allen et al. (US 9619209 B1), and further in view of Xu et al. (US 20170196171 A1).
As per claim 11, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the technical assistance request comprises a request to perform a prediction task; automatically generating a sequence of queries to access a database according to the technical assistance request; executing the sequence of queries to retrieve data from the database; and automatically performing the prediction task.  However, Xu teaches a request to perform a prediction task, automatically generating a sequence of queries to access a database according to the request, executing the sequence of queries to retrieve data from the database, automatically performing the prediction task (e.g. in paragraphs 62, 81, 87, and 106, future information, e.g. projections, weather, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xu because one of ordinary skill in the art would have recognized the benefit of incorporating other types of requests (further amounting to a simple substitution that yields predictable results).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1) and Allen et al. (US 9619209 B1), and further in view of Campbell (US 20080066080 A1).
As per claim 12, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the technical assistance request comprises a request to generate markup language source code from a design mock up; analyzing the design mock up using the second trained machine learning model; and generating, by the second trained machine learning model, the markup language source code for the design mock up.  However, the combination teaches analyzing input using the second trained machine learning model and generating code by the second trained machine learning model (e.g. Allen, in column 2 lines 16-33, “develop a training set for machine learning techniques to be used to dynamically generate source code from provided natural language”) and Campbell teaches a request to generate markup language source code from input including a design mock up and generating the markup language source code for the design mock up (e.g. in paragraphs 116, 270-271, and 240).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Campbell because one of ordinary skill in the art would have recognized the benefit of incorporating other types of requests (further amounting to a simple substitution that yields predictable results).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1) and Allen et al. (US 9619209 B1), and further in view of Bhargava (US 20190340595 A1).
As per claim 14, the rejection of claim 13 is incorporated, but the combination does not specifically teach displaying a message to the user to ask if technical assistance is needed.  However, Bhargava teaches displaying a message to a user to ask if assistance is needed (e.g. in paragraph 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bhargava because one of ordinary skill in the art would have recognized the benefit of facilitating determining whether assistance is needed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US 20180260680 A1) in view of Hsaio et al. (US 20170239576 A1), Allen et al. (US 9619209 B1), and Bhargava (US 20190340595 A1) and further in view of Zhang et al. (US 20200007474 A1).
As per claim 15, the rejection of claim 14 is incorporated, but the combination does not specifically teach prompting the user for input about the type of technical assistance needed.  However, Zhang teaches prompting a user for input about a type of assistance needed (e.g. in figures 4A showing “Please describe your issue” and paragraph 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Amirghodsiet al. (US 4974191 A) teaches “the system 50 translates the natural language request of a user to the command language of the operating system or the control program” (e.g. in column 6 lines 41-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/14/2022


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176